


110 HRES 186 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 186
		In the House of Representatives, U.
		  S.,
		
			June 27, 2007
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Clean Beaches Week and recognizing the considerable value of American beaches
		  and their role in American culture.
	
	
		Whereas coastal areas produce 85 percent of all United
			 States tourism dollars and are the leading tourism destination in
			 America;
		Whereas the National Oceanic and Atmospheric
			 Administration reports that over 50 percent of the population of the United
			 States lives in coastal counties;
		Whereas according to the National Oceanic and Atmospheric
			 Administration, the beaches in these coastal counties provide recreational
			 opportunities for numerous Americans and their families who, together with
			 international tourists, make almost 2 billion trips to the beach each year to
			 fish, sunbathe, boat, swim, surf, and bird-watch;
		Whereas according to the Army Corps of Engineers, United
			 States beaches are a critical driver of the American economy and its
			 competitiveness in the global economy;
		Whereas beaches represent a critical part of our natural
			 heritage and a beautiful part of the American landscape;
		Whereas beaches are sensitive ecosystems, susceptible to
			 degradation and alteration from pollution, sea level rise, natural forces,
			 untreated sewage, and improper use;
		Whereas members of the government, the private sector, and
			 nongovernmental organizations, along with citizen volunteers, have worked
			 diligently to clean up and protect our beaches over the years;
		Whereas according to the United States Geological Survey,
			 great strides have been made in understanding the science of watersheds and the
			 connections between inland areas and coastal waters, and science-based policy
			 should be developed that is commensurate with this knowledge; and
		Whereas a 7-day week commencing in June, and including
			 July 5, will be observed each year as National Clean Beaches Week: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Clean Beaches Week;
			(2)recognizes the
			 value of beaches to the American way of life and the important contributions of
			 beaches to the economy, recreation, and natural environment of the United
			 States;
			(3)encourages all
			 Americans to work to keep beaches, which are a critical part of the natural
			 heritage of the United States, safe and clean for the continued enjoyment of
			 the public;
			(4)expresses a
			 renewed appreciation for the beaches of the United States and an invigorated
			 effort to protect them with updated, integrated policy; and
			(5)encourages
			 individuals to engage in activities during National Clean Beaches Week to
			 encourage stewardship and volunteerism along our coastlines.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
